Citation Nr: 0844445	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to an increased rating for service-connected 
residuals, status post anterior cruciate ligament (ACL) 
reconstruction of the left knee with degenerative joint 
disease, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for service-connected 
residuals, excision of sebaceous cyst, left forehead, 
currently evaluated as 10 percent disabling.


7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for discogenic disease 
at L4-L5, clinical lumbar paravertebral myositis (previously 
claimed as residuals of a coccygeal condition with left 
thoracic paravertebral muscle spasms).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to October 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
claims.

The issues of entitlement to an increased rating for 
residuals status post ACL reconstruction of the left knee, 
with degenerative joint disease, entitlement to an increased 
rating for residuals excision of sebaceous cyst, left 
forehead, and whether new and material evidence has been 
submitted to reopen a claim for service connection for 
discogenic disease at L4-L5, clinical lumbar paravertebral 
myositis, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The veteran stated in his notice of disagreement from May 
2004 that he wished to appeal the decision regarding his back 
disability.  However, a statement of the case was issued on 
October 2004 regarding multiple issues rated in the decision 
from April 2004.  The veteran indicated on his VA Form 9 that 
he desired to appeal all of the issues listed on the 
statement of the case.  Therefore, the Board finds that the 
issues of the veteran's back disability, bilateral elbow 
disability, bilateral knee disability, neck disability, and 
residuals excision of sebaceous cyst, left forehead, are on 
appeal.


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of a 
neck disability.

2.  There is no medical evidence of a current diagnosis of a 
right elbow disability.

3.  There is no medical evidence of a current diagnosis of a 
left elbow disability.

4.  There is no medical evidence of a current diagnosis of a 
right knee disability.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  A right elbow disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  A left elbow disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in February 2004 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

Although notice on the issues of establishing a disability 
rating and effective date of award has not been provided to 
the veteran, in light of the Board's decision to deny the 
claims, there has been no prejudice to the veteran as a 
result of this omission.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Service medical records and 
VA outpatient treatment records have been obtained.  
Additionally, the veteran was afforded VA examinations in 
January 1999, May 2000, and March 2004 pertinent to the 
issues on appeal.  Therefore, the available medical evidence 
and records have been obtained in order to make an adequate 
determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.  

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Neck Disability, 
a Right Elbow Disability, a Left Elbow Disability, and a 
Right Knee Disability

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The veteran is claiming entitlement to service connection for 
a neck disability, a right elbow disability, a left elbow 
disability, and a right knee disability. 

Post-service medical records from VA outpatient hospitals do 
not reveal symptoms, treatment, or current diagnoses of a 
neck disability, a right elbow disability, a left elbow 
disability, or a right knee disability.  

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
diagnoses of a neck disability, a right elbow disability, a 
left elbow disability, and a right knee disability, the other 
elements of service connection for these claims need not be 
addressed and the claims for service connection must be 
denied.

In reaching this conclusion, the Board considered the 
veteran's arguments in support of his assertions that he 
suffers from a neck disability, a right elbow disability, a 
left elbow disability, and a right knee disability, and that 
these conditions are related to service.  Where the 
determinative issue requires a medical diagnosis or 
etiological opinion, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, as there are no current diagnoses of a neck disability, 
a right elbow disability, a left elbow disability, or a right 
knee disability, the Board finds that the veteran's claims 
for service connection for these disabilities must be denied.


ORDER

Service connection for a neck disability is denied.

Service connection for a right elbow disability is denied.

Service connection for a left elbow disability is denied.

Service connection for a right knee disability is denied.


REMAND

The veteran is seeking an increased rating for service-
connected residuals status post ACL reconstruction of the 
left knee, with degenerative joint disease, currently 
evaluated as 10 percent disabling, and an increased rating 
for residuals excision for sebaceous cyst, left forehead, 
currently evaluated as 10 percent disabling.

When the veteran filed his claims, new requirements for the 
content of the duty to assist notice for increased rating 
claims had not yet been established.  In February 2004, the 
veteran received notice that he should show that his 
disabilities had worsened.  Significantly, however, in 
Vazquez-Flores v. Peake, 22 Vet App 37 (2008), the United 
States Court of Appeals for Veterans Claims (Court) 
established new requirements with respect to the content of 
the duty to assist notice which must be provided to a veteran 
who is seeking a higher rating.  

In Vazquez-Flores, the Court held that, at a minimum, a 38 
U.S.C. § 5103(a) notice requires that the Secretary notify 
the claimant that, to substantiate a claim for an increased 
rating, (1) the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

Applying these principles to the present case, the Board 
finds that although the veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  A remand is required 
to correct this deficiency.

The veteran is additionally seeking to reopen his claim for 
service connection for discogenic disease at L4-L5, clinical 
lumbar paravertebral myositis (previously claimed as 
residuals of a coccygeal condition with left thoracic 
paravertebral muscle spasms).  The record, with respect to 
this claim, reflects that that the original claim for service 
connection was denied by a February 1999 rating decision, at 
which time the RO found that the veteran's claim was not well 
grounded.  The veteran was notified of his right to appeal 
that decision in April 1999.  The veteran did not file a 
timely notice of disagreement with that rating decision and 
accordingly, the February 1999 rating decision became final 
when the veteran did not perfect his appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law eliminated the 
concept of a well-grounded claim.  The veteran's 
representative argues that the veteran's back disability 
claim should be readjudicated on the merits, based on the 
fact that the decision became final between July 14, 1999 and 
November 9, 2000, as stated in Section 7.  VCAA, § 7 (2000).  
However, the statute further states that a claim may not be 
readjudicated unless a request for readjudication is filed by 
the claimant, or a motion is made by the Secretary, not later 
than 2 years after the date of the enactment of the Act.  Id.  
The veteran did not request readjudication of his claim until 
February 2004.  Therefore, new and material evidence is 
required to reopen the claim.  

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are new 
VA notice requirements for new and material evidence claims.  
In particular, under Kent, VA must notify the appellant of 
the elements of his claim and of the definition of "new and 
material evidence."  Kent also requires that VA give the 
appellant notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial.  Although VA's February 2004 letter to the appellant 
notifies him of the definition of "new and material 
evidence," they failed to notify him why his previous claim 
was denied and did not mention precisely what evidence is 
necessary to reopen the claim, as is required by Kent.  Thus, 
a remand is required so that VA can afford the appellant all 
appropriate due process.

Additionally, the veteran has not yet been provided with 
notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, the Board finds that the evidence is not sufficient 
to allow proper evaluation of the claim for a higher rating 
for the scar of the forehead.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7800, when rating a disfigurement of the 
head, face or neck, the VA must take into consideration 
unretouched color photographs.  See Note (3).  However, the 
VA examination previously conducted did not include any 
photographs.  

Accordingly, the case is REMANDED for the following actions:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran.  The notice letter must 
explain that evidence is required to 
demonstrate the worsening of the 
service-connected conditions and the 
effect of that worsening on the 
veteran's occupational and daily life, 
or to provide, at least in general 
terms, the criteria beyond the effect 
of the worsening of the disabilities 
upon the occupational and daily life 
that is necessary to be awarded the 
higher disability rating for the 
conditions (such as a specific 
measurement or test result).  The 
veteran should then be afforded an 
appropriate period of time to respond.  
VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  The appellant should be sent a 
letter, which complies with Kent and 
Dingess, and informs him that a 
previous claim for service connection 
for a back disability was denied, the 
basis for the prior denial and include 
information as to the definition of new 
and material evidence.  The RO should 
inform him of the information and 
evidence necessary to reopen and 
substantiate his claim.  In addition, 
the notice should inform him how 
effective dates and disability ratings 
are formulated.

3.  The veteran should be afforded an 
examination to determine the current 
severity of his service-connected scar of 
the forehead.  A color photograph should 
be taken as part of the examination and 
should be associated with the claims 
file.  The examiner should describe all 
manifestations of current scar in detail.  
The report should contain all information 
necessary to rate the disorder under 
Diagnostic Codes 7800, 7803, and 7804.    

4.  After the appropriate actions above 
have been completed, readjudicate the 
claims.  If the claims remain denied, 
issue to the veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


